            Case 2:20-cv-01070-RSM Document 15 Filed 10/05/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                                                               The Honorable Ricardo S. Martinez
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     STATE OF WASHINGTON,                                  NO. 2:20-cv-01070-RSM
10
                               Plaintiff,                  JOINT STIPULATION OF DISMISSAL
11                                                         WITHOUT PREJUDICE
            v.
12
     UNITED STATES DEPARTMENT OF
13   HOMELAND SECURITY;
     IMMIGRATION AND CUSTOMS
14   ENFORCEMENT; CHAD F. WOLF, in his
     official capacity as Acting Secretary of the
15   U.S. Department of Homeland Security;
     and MATTHEW ALBENCE, in his official
16   capacity as Acting Director of U.S.
     Customs and Immigration Enforcement,
17
                               Defendants.
18

19
            Plaintiff State of Washington and Defendants in the above-captioned case, by and
20
     through their attorneys of record, having conferred, hereby state as follows:
21
            1.      On July 10, 2020, Plaintiff commenced this action (Dkt. # 1) and filed a motion
22
     for a temporary restraining order (TRO) to enjoin Defendants’ implementation of ICE’s
23
     “Broadcast Message: COVID-19 and Fall 2020,” issued on July 6, 2020, (Dkt. # 4) (July 6
24
     Broadcast Message);
25

26

       JOINT STIPULATION OF DISMISSAL                  1               ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       WITHOUT PREJUDICE                                                     800 5th Avenue, Suite 2000
       NO. 2:20-cv-01070-RSM                                                  Seattle, WA 98104-3188
                                                                                   (206) 464-7744
            Case 2:20-cv-01070-RSM Document 15 Filed 10/05/20 Page 2 of 4




 1          2.      On July 14, 2020, Defendants announced the nationwide rescission of: (1) the
 2   July 6 Broadcast Message; (2) the July 7, 2020 FAQ relating to the July 6, 2020 Broadcast
 3   Message (July 7 FAQ); and (3) implementation of the July 6 Broadcast Message and July 7
 4   FAQ;
 5          3.      On July 17, 2020, the Court entered a stipulation dismissing Plaintiff’s TRO
 6   motion as moot (Dkt. # 12);
 7          4.      On September 9, 2020, the parties submitted a Joint Motion to Extend
 8   Defendants’ Deadline to Answer or Otherwise Respond to the Complaint, in which the State of
 9   Washington requested additional time to investigate its claims (Dkt. # 13);
10          5.      On September 14, 2020, the Court granted the Joint Motion and directed the State
11   of Washington to file a status report by October 5, 2002 (Dkt. # 14);
12          6.      In lieu of a status report, the parties have agreed to this Joint Stipulation and
13   Dismissal Without Prejudice;
14          7.      The parties, having conferred, HEREBY STIPULATE AND AGREE as follows:
15                     a. Defendants agree not to implement or enforce the July 6, 2020 Broadcast
16                         Message and/or the July 7, 2020 FAQ;
17                     b. On the basis of Defendants’ representations in this stipulation, the parties
18                         agree that Plaintiff’s claims for relief in its Complaint (Dkt. # 1) shall be
19                         voluntarily dismissed without prejudice pursuant to Rule 41(a)(2) of the
20                         Federal Rules of Civil Procedure;
21                     c. Plaintiff reserves the right to challenge any attempt by Defendants to
22                         implement or enforce the July 6, 2020 Broadcast Message and/or the July
23                         7, 2020 FAQ;
24                     d. All parties will bear their own fees and costs; and
25                     e. This stipulation is contingent upon this Court retaining jurisdiction to
26                         adjudicate any purported breach of the stipulation and enforce its terms.

       JOINT STIPULATION OF DISMISSAL                  2                ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       WITHOUT PREJUDICE                                                      800 5th Avenue, Suite 2000
       NO. 2:20-cv-01070-RSM                                                   Seattle, WA 98104-3188
                                                                                    (206) 464-7744
         Case 2:20-cv-01070-RSM Document 15 Filed 10/05/20 Page 3 of 4




 1       DATED this 5th day of October, 2020.
 2                                          ROBERT W. FERGUSON
 3                                          Attorney General

 4                                          /s/ Lauryn K. Fraas
                                            LAURYN K. FRAAS, WSBA No. 53238
 5                                          KRISTIN BENESKI, WSBA No. 45478
                                            SPENCER W. COATES, WSBA No. 49683
 6                                          Assistant Attorneys General
                                            Office of Attorney General of Washington
 7                                          Complex Litigation Division
                                            800 5th Avenue, Suite 2000
 8                                          Seattle, WA 98104-3188
                                            Phone: (206) 464-7744
 9                                          lauryn.fraas@atg.wa.gov
                                            kristin.beneski@atg.wa.gov
10                                          spencer.coates@atg.wa.gov
                                            Attorneys for Plaintiff State of Washington
11

12                                          BRIAN T. MORAN
                                            United States Attorney
13
                                            /s/ Kristin B. Johnson
14                                          KRISTIN B. JOHNSON, WSBA No. 28189
                                            Assistant United States Attorney
15
                                            United States Attorney’s Office
16                                          700 Stewart Street, Suite 5220
                                            Seattle, WA 98101-1271
17                                          Phone: (206) 553-7970
                                            kristin.b.johnson@usdoj.gov
18                                          Attorney for Defendants
19

20

21

22

23

24

25

26

     JOINT STIPULATION OF DISMISSAL             3             ATTORNEY GENERAL OF WASHINGTON
                                                                   Complex Litigation Division
     WITHOUT PREJUDICE                                              800 5th Avenue, Suite 2000
     NO. 2:20-cv-01070-RSM                                           Seattle, WA 98104-3188
                                                                          (206) 464-7744
            Case 2:20-cv-01070-RSM Document 15 Filed 10/05/20 Page 4 of 4




 1                                 DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification
 4   to all counsel of record.
 5          DATED this 5th day of October, 2020, at Seattle, Washington.
 6                                            /s/ Lauryn K. Fraas
                                              LAURYN K. FRAAS
 7                                            Assistant Attorney General
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

       JOINT STIPULATION OF DISMISSAL                 4              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
       WITHOUT PREJUDICE                                                   800 5th Avenue, Suite 2000
       NO. 2:20-cv-01070-RSM                                                Seattle, WA 98104-3188
                                                                                 (206) 464-7744
